Case 1:18-cv-00238-GJQ-RSK ECF No. 69, PageID.653 Filed 03/14/19 Page 1 of 1


                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION



GFR, LTD.,

              Plaintiff,                                Case No. 1:18-CV-238

v.                                                      HON. GORDON J. QUIST

MARK FARNER,

              Defendant.
                                    /

                                          ORDER

       In accordance with the Opinion entered today,

       IT IS HEREBY ORDERED that Plaintiff/Counter-Defendant’s Motion to Dismiss

Defendant/Counter-Plaintiff’s Counter-Claim (ECF No. 18) is GRANTED, and Plaintiff/Counter-

Defendant’s Motion for Summary Judgment on Defendant/Counter-Plaintiff’s Counter-Claim (ECF

No. 40) is DENIED AS MOOT.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Preliminary Injunction (ECF No.

21) is DENIED.

Dated: March 14, 2019                                   /s/ Gordon J. Quist
                                                       GORDON J. QUIST
                                                  UNITED STATES DISTRICT JUDGE
